Citation Nr: 0902127	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as major depressive disorder, to include as 
secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, which denied the 
benefits sought on appeal.

The issues of entitlement to service connection for a 
psychiatric disorder, claimed as major depressive disorder, 
to include as secondary to the service-connected bilateral 
pes planus and entitlement to service connection for a right 
ankle disability, to include as secondary to the service-
connected bilateral pes planus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current bilateral knee 
disability.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral 
knee disability, to include as secondary to a service-
connected disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2004 and 
November 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  Additionally, a March 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating or 
service connection is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
also notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file.  Additionally, the veteran 
was afforded VA examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

The veteran seeks service connection for a bilateral knee 
disability, to include as  secondary to the service-connected 
bilateral pes planus.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a bilateral knee 
injury or disability.  In November 1979, the veteran 
complained of knee and feet pain.  At that time, it was 
determined that he had pes planus (flat feet).  No treatment 
of the knees was noted, and service treatment records include 
no other references to the knees. 

VA medical records associated with the file do not provide 
for a diagnosis of a bilateral knee disability.  No other 
treatment or diagnosis of knee pain or a bilateral knee 
disorder are associated with the file.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no evidence of the existence of a bilateral knee 
disability and denial of the claim is warranted on the basis 
that there is no current disability, i.e., there is no 
bilateral knee disability.  With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Since the competent medical evidence of record does not 
reflect a current disability for VA purposes, the claim must 
be denied.  As such, the Board finds that entitlement to 
service connection for a bilateral knee disability, to 
include as secondary to the veteran's service-connected 
bilateral pes planus, is not warranted and the appeal is 
denied.
ORDER

Service connection for a bilateral knee disability, to 
include as secondary to the service-connected bilateral pes 
planus, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  A remand is 
necessary in this case in order to schedule the veteran for a 
VA psychiatric examination and orthopedic examination of the 
right ankle, and to secure Social Security Administration 
documents.  

In regard to the veteran's claim of entitlement to service 
connection for a psychiatric disability, claimed as major 
depression, to include as secondary to the veteran's pes 
planus, the Board notes the veteran underwent a VA 
psychiatric examination in June 2004, and stated that he was 
very depressed because he could not stand up and work.  The 
examiner concluded the veteran's depression was not due to 
service and the veteran did not meet the criteria for post 
traumatic stress disorder (PTSD).  However, the examiner did 
not address the question of whether the veteran's depression 
was secondary to his service-connected flat feet disability.  
Conversely, a May 2004 VA substance abuse treatment record 
diagnosed the veteran with depression and noted it was 
"possible" that his depressive disorder was due to his flat 
feet.

As to the veteran's claim of entitlement to service 
connection for a right ankle disability as secondary to the 
service-connected pes planus, a VA examination in is order.  
June 1980 service treatment records notated a diagnosis of a 
sprained right ankle.  No further complaints, treatment, or 
diagnosis of a right ankle injury were noted in service.  
Post-service, a May 1997 VA examination diagnosed the veteran 
with moderate bilateral pes planus with inversion at the 
ankle.  In February 1999 VA treatment records, the veteran 
complained of painful, swollen ankles bilaterally and pain 
along the ball of each foot and was diagnosed with pes planus 
deformities.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

As such, the medical evidence of record is insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for a right ankle and psychiatric 
disability to include as secondary to the service-connected 
bilateral pes planus.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991). The duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, the record reflects the veteran is in receipt of 
Social Security Administration disability benefits.  The VA 
has a duty to assist in gathering Social Security records 
when put on notice that the veteran is receiving Social 
Security benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 
(1992); Masors v. Derwinski, 2 Vet.App. 180 (1992). .

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a psychiatric 
disorder or a right ankle disorder.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain the 
veteran's Social Security 
Administration disability file, 
including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision 
and copies of all of the medical 
records upon which any decision 
concerning the veteran's entitlement to 
benefits was based.  If a negative 
response is received from Social 
Security, a formal unavailability 
memorandum must be associated with the 
claims file.

3.  The veteran should be afforded a VA 
orthopedic examination and a VA 
psychiatric examination to determine the 
etiology of any right ankle disorder and 
any psychiatric disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
of the examiners.  

The physician examining the right ankle 
is to indicate whether the veteran 
presently has a right ankle disorder that 
began in service, or was caused or 
aggravated by the service connected pes 
planus.  Adequate reasons and bases are 
to be included with any opinion provided.

The physician or psychologist performing 
the mental health examination is to 
indicate whether the veteran presently 
has a psychiatric disorder that began in 
service, or was caused or aggravated by 
the service connected pes planus.  
Adequate reasons and bases are to be 
included with any opinion provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5. Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


